DETAILED ACTION
Applicant’s amendment filed 2/3/2022 has been fully considered. 
Claims 1-30 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Regarding claims 1, 4, and 7:
Regarding the argument that Van Der Sluis and Wegener do not teach or suggest “determining individual cell bit-error-rates of a physical unclonable function” as recited in claim 1 and similarly in claims 4 and 7, Examiner respectfully points out that Van Der Sluis generates a first enrollment data based on PUF behavior, and then at an authentication stage, generates another string, for particular memory element. This bit string and corresponding error percentage correspond to the claimed language. 
Furthermore, Van Der Sluis/Wegener further teaches the formulating aspect as determining the compression for the data, Van Der Sluis compresses the bit based on error rate/percentage, Wegener applies lossy compression based on a desired bit-rate, and reconstructs the communication data based on the lossy compression corresponding to the formulating and solving concept (a processing is applied to some data and a reverse processing is applied to obtain the data). 
Similarly, with the storing aspect, Van Der Sluis stores the information as the map as particular PUFs will be evaluated/authenticated based on the generated data at challenge step as compared to enrollment data.
The helper data of Van Der Sluis corresponds to the claimed helper data, as it is used with error correction/fuzzy extracting, see par.6-8, 75-80, reproduced below for Applicant’s benefit. 
[0006] For example, it has been observed that the startup behavior of some memory elements, demonstrate PUF like behavior. When such memory is powered-up, it tends to contain content, i.e., comprise a sequence of data values, which depends on the at least partially random physical characteristics of the components, e.g., gates or transistors, which make up the memory, e.g., their physical arrangement relative to each other. If the memory is powered-up multiple times, it would contain, up to a large percentage, the same content. Unfortunately, since the PUF behavior depends on small fluctuations, a certain error percentage is unavoidable. An error correction procedure can be used to correct for these fluctuations, and make sure an identical digital identifier is derived, each time the PUF is used. The error correction procedure sometimes referred to as Fuzzy Extracting, uses so-called helper data.
[0007] Although PUFs can replace the need for non-volatile memory during provision of a device with keys, there remained a need for such types of memory. For example, helper data needs to be stored on the device so that the device may correct the noisy output of the PUF.
[0008] An electronic cryptographic device arranged for an enrollment phase and a later use phase is provided as defined in the Claims. The cryptographic device generates a first PUF data during the enrollment phase, derived from a first noisy bit string of physical unclonable function. The first PUF data both uniquely identifies the physically unclonable function, and comprises first helper data, that may later be used to correct for noise in the noisy output of the PUF. In an embodiment, the first PUF data comprises part of the first noisy bit string. In an embodiment, the first helper data itself is used to identify the PUF, and need not contain any other information identifying the PUF. The first PUF data is sent to a server so that when later in a use phase the helper data is needed, it may be requested from the server by sending a second PUF data. The second PUF data is derived from a second noisy bit string generated by the PUF. The second PUF data may comprise part of the noisy bit string to identify the PUF. Interestingly, also the second PUF may comprise helper data. Surprisingly, the server can recognize if two helper data were generated for the same PUF or not. This latter option makes more efficient use of the noisy bit string and may thus use a smaller PUF; on the other hand it requires more processing at the server side.
[0075] Generation of helper data for a PUF is known per se. See, e.g., C. Bösch, et. al., Efficient Helper Data Key Extractor on FPGAs, CHES 2008; P. Tuyls, et al., Secure Key Storage with PUFs, Chapter 16 of Springer's book titled “Security with Noisy Data”; Y. Dodis, M. Reyzin, and A. Smith. Fuzzy extractors: How to generate strong keys from biometrics and other noisy data. In C. Cachin and J. Camenisch, editors, Advances in Cryptology EUROCRYPT 2004, volume 3027 of LNCS, pages 523-540. Springer-Verlag, 2004.
[0076] One possible architecture generating helper data is disclosed in with reference to FIG. 1b. In this implementation, helper data generator 130 comprises a code word generator 131 and a difference unit 132. Code word generator 131 receives a random bit string, e.g. the first random bit string from random number generator 120, and generates a sequence of one or more code words chosen from an error correction code. An error correcting code is a set of code words, such that any two code words of the set have a distance of at least a minimum distance (d). The distance is usually computed as the hamming weight of the XOR difference between the two code words. The minimum distance is at least 3, but is typically higher depending on the error rate of PUF 110. For example, code word generator 131 may encode the random bit string as a sequence of one or more code words. The latter is known as encoding; e.g., transforming an original bit string into an encoded bit string.
[0077] Difference unit 132 computes a difference between the noisy bit string, e.g., the enrollment bit string, and the sequence of code words determined by code word generator 131. The difference is typically an XOR operation; this is not necessary, the difference may also be an arithmetical subtraction, etc. The difference is known as helper data. Helper data generator 130 may also be referred to as a fuzzy-extractor. The error correcting code is preferably linear, e.g., a Reed-Solomon code, a Hadamard code, a BCH code, etc. The error correcting code may also be obtained by combing different codes, e.g., code concatenation. Helper data generator 130 has output 133, e.g., the helper data generated for at least part of a noisy bit string and a random bit string. The helper data enables recovery of the random bit string given a noisy bit string that is sufficiently close to the noisy bit string used to generate the helper data.
[0078] The helper data generator 130 is typically only applied during the enrollment phase to generate helper data that later can reproduce the first random bit string. However, in an embodiment the helper data generator 130 is used more often, e.g., at each power-up of device 100.
[0079] In an embodiment, device 100 comprises a key generator 170 arranged to generate a public key from the first random bit string during the enrollment phase, the public key corresponding to a private key. For example, the key generator 170 may generate a public private key pair for use in asymmetric cryptography. The private key is private to device 100 and in an embodiment never leaves device 100. The public key, however, may be shared with other devices. The private key allows device 100 to decrypt a message encrypted with the public key, and/or to sign a message so that it can be verified with the public key, e.g. using a cryptographic unit. Many public-private key systems exist in the art, e.g., RSA, Elliptic curve cryptography, ECDSA, ECIES, El Gamal, DSA, etc. For example, the first random bit string may be used as a seed to generate primes, say for RSA, or to select a random point on an elliptic curve, etc. The key generator will typically generate both the public and private key from the first random bit string, however, during the enrollment phase only the public key is needed, whereas during the use phase only the private key is needed.
[0080] For example, the cryptographic device may be a sensor. Sensor data measured by cryptographic device 100 may be signed by device 100 using the private key.
[0081] Returning to FIG. 1a. Cryptographic device 100 comprises an enrollment unit 142. The enrollment unit 142 is arranged to generate a first PUF data from the first noisy bit string during the enrollment phase. The first PUF data, e.g., enrollment data, is sent to a server 200 external to device 100. The first PUF data uniquely identifies the physically unclonable function. The first PUF data comprises at least the first helper data. Cryptographic device 100 further comprises a communication unit 150 arranged to transmit the first PUF data to an electronic server 200 during the enrollment phase. In an embodiment, communication unit 150 is arranged to transmit the first PUF data together with the public key to electronic server 200 during the enrollment phase. After sending the first PUF data, the first helper data, the public key, the private key, the first random bit string, and the first noisy bit string, may all be discarded, e.g., erased from device 100.
Perhaps amending the claims to recite the specific compression problem used or the reliable bits aspects would help in overcoming this rejection (instant application as published, par.63-70).
Regarding claims 10, 13, and 16:
Regarding the extracting, Van Der Sluis teaches measuring different transistors and memory elements threshold voltages, and measuring different parameters that can be repeated to provide a PUF, as long as the measured parameter/behavior is sufficiently stable (par.6-8, 68-83).
Van Der Sluis further teaches optimizing since multiple power up operations help determine the reliable content, bits that will provide for deriving an identical identifier each time the PUF is used (par.5-8).
Regarding claims 19, 23, and 27:
Regarding inputting the random numbers to a function which outputs responses as input challenges stored in a one- dimensional indexed array, the cited portion of Van Der Sluis teaches such concept since the code word generator processes the random string, and the output is a bit string, i.e. one-dimensional indexed array, bit array.
Regarding the stochastic theory, the elements are chosen that provide the most reliability to derive the same identifier when the PUF is used, and the level is determined, it is unclear what is intended by “stochastic concentration theory”, as the specification uses the term as a confidence interval for average of selected bits, just as Van Der Sluis teaches this concept be selecting the bits and the helper data, error correction bits that will help derive the unique digital identity for a PUF.
Regarding claims 20, 24, and 28, the language does not call for the random number generator to generate the same number, but the m-bit binary string. Thus, the generator of Van Der Sluis meets the claim limitation since it generates strings of a certain length (par.100-111).
Regarding claims 22, 26, and 30, Van Der Sluis teaches a bit string, i.e. one-dimensional indexed array, bit array, obtained from a random number generated per challenge to the PUF based on state (par.71-77). Even assuming arguendo such interpretation is improper, random number generators typically output a number/array/string/sequence based on generator state information (see McKelvie 10089220, 9767015).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the reasoning for combining B, C, D, and E, Examiner respectfully points out that Van Der Sluis already teaches compression, as certain bits are selected while others are not, thus replacing a compression with another would have been obvious to someone of ordinary skill in the art. The fact that applicant has recognized another advantage of combining or that a more narrow interpretation of the art would not lead someone of ordinary skill in the art to combine for the purpose of improving a particular compression scheme which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant’s arguments are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-2, 4-5, 7-8, and 10-30 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Sluis (20170310489), and further in view of Wegener (20110135013).
Regarding claims 1, 4, and 7, VanDerSluis teaches A method for reducing the amount of helper data that needs to be stored, the method comprising:/ A computer program product for reducing the amount of helper data that needs to be stored, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for: / A system, comprising: a memory unit for storing a computer program for reducing the amount of helper data that needs to be stored; and a processor coupled to the memory unit, wherein the processor is configured to execute the program instructions of the computer program comprising (abstract, par.5-10, 150-153): 
determining individual cell bit-error-rates of a physical unclonable function (par.6-8, 75-83); 
formulating a compression problem using said determined individual cell bit-error-rates of said physical unclonable function (par.73-75, 121-125); 
storing a solution to said formulated compression problem as a map representing reliable cells in a memory of a physical unclonable function system (par. 74-75, 121-125); and 
constructing helper data to be utilized by a fuzzy extractor using said map representing reliable cells and error correction code helper data (par.75-86). 
VanDerSluis does not expressly disclose, however, Wegener teaches formulating a lossy compression problem using said determined individual bit-error-rates; solving said formulated lossy compression problem (par.81-85, 127-130). 
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify VanDerSluis to use compression schemes as taught by Wegener.
One of ordinary skill in the art would have been motivated to perform such a modification to more efficiently process data (Wegener, par.4-10, 63-68).
Regarding claims 10, 13, and 16, VanDerSluis teaches A method for reducing the amount of helper data that needs to be stored, the method comprising: / A computer program product for reducing the amount of helper data that needs to be stored, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for: / A system, comprising: a memory unit for storing a computer program for reducing the amount of helper data that needs to be stored; and a processor coupled to the memory unit, wherein the processor is configured to execute the program instructions of the computer program comprising (abstract, par.5-10, 150-153): 
extracting distribution of cells' across-temperature bit-error-rates using a population-based analysis at a technology development phase (par.6-8, 75-83); 
measuring only nominal one-probabilities for each cell at a production phase (par.73-76, 121-125); 
optimizing a fuzzy extractor by identifying a subset of more reliable bits out of a population of physical unclonable function bits using said derived confidence level for said average across-temperature bit-error-rate of said set of cells (par.75-86, 104-111, 120-125). 
VanDerSluis does not expressly disclose, however, Wegener teaches using said population-based analysis of said cells' across-temperature bit-error-rates for said measured nominal one-probabilities for each cell to derive a confidence level for an average across-temperature bit-error-rate of a set of cells (par.81-85, 127-130). 
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify VanDerSluis to use compression schemes as taught by Wegener.
One of ordinary skill in the art would have been motivated to perform such a modification to more efficiently process data (Wegener, par.4-10, 63-68).
Regarding claims 19, 23, and 27, VanDerSluis teaches A method for helper data size reduction for strong physical unclonable functions, the method comprising: / A computer program product for helper data size reduction for strong physical unclonable functions, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for: / A system, comprising: a memory unit for storing a computer program for helper data size reduction for strong physical unclonable functions; and a processor coupled to the memory unit, wherein the processor is configured to execute the program instructions of the computer program comprising (abstract, par.5-10, 150-153): 
generating pseudo random numbers (par.72-75); 
inputting said generated pseudo random numbers to a strong physical unclonable function which outputs a set of responses to said inputted pseudo random numbers as input challenges that are stored in a one-dimensional indexed array (par.76-80); 
storing said representation as reduced helper data in a memory of a physical unclonable function system (par.75-86). 
VanDerSluis does not expressly disclose, however, Wegener teaches applying compression and confidence interval estimation techniques to form a compact representation of challenge response pairs of said function as entries of said array (par.81-85, 127-130). 
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify VanDerSluis to use compression schemes as taught by Wegener.
One of ordinary skill in the art would have been motivated to perform such a modification to more efficiently process data (Wegener, par.4-10, 63-68).
Regarding claims 2, 5, and 8, VanDerSluis/ Wegener teaches wherein said lossy compression problem is an integer linear programming problem (Wegener, par.82-84, 111-114). 
Regarding claims 11, 14, and 17, VanDerSluis/ Wegener teaches wherein said confidence level is derived by solving an inequality based on stochastic concentration theory (VanDerSluis, par.4-6, 63-69). 
Regarding claims 12, 15, and 18, VanDerSluis/ Wegener teaches wherein said stochastic concentration theory comprises Bennett's inequality (VanDerSluis, par.4-6, 63-69). 
Regarding claims 20, 24, and 28, VanDerSluis/ Wegener teaches wherein said pseudo random numbers are generated by a pseudo random generator as a pre-defined sequence of m-bit binary strings, where m corresponds to a number of challenge bits of said strong physical unclonable function (VanDerSluis, par.72-75). 
Regarding claims 21, 25, and 29, VanDerSluis/ Wegener teaches wherein each state of said pseudo random generator corresponds to a unique challenge response pair for said strong physical unclonable function with its unique bit-error-rate (VanDerSluis, par.72-75). 
Regarding claims 22, 26, and 30, VanDerSluis/ Wegener teaches wherein each element in said array corresponds to a response to a unique state of said pseudo random generator (VanDerSluis, par.72-75, 126-150).
Allowable Subject Matter
Claims 3, 6, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419